     Case: 1:18-cv-06222 Document #: 89 Filed: 01/13/20 Page 1 of 5 PageID #:607




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

XAVIAN INSURANCE COMPANY                         §
AND XAVIAN HOLDINGS, INC.,                       §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §       CASE NO. 1:18-cv-06222
                                                 §
BOEING CAPITAL CORPORATION                       §
AND THE BOEING COMPANY,                          §
                                                 §
       Defendants.                               §

              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS
            XAVIAN INSURANCE COMPANY AND XAVIAN HOLDINGS, INC.

       Pursuant to Local Rule 83.17 of the United States District Court for the Northern District

of Illinois, Christopher J. Akin, Kent D. Krabill, John Volney, Michael Kalis, and Paulette C.

Miniter of Lynn Pinker Cox & Hurst, LLP (the “LPCH Attorneys”) and Stephen J. Siegel,

Courtney D. Tedrowe, and Elizabeth C. Wolicki of Novack and Macey, LLP (the “NM

Attorneys”), respectfully request that this Court grant them leave to withdraw as attorneys of

record for Plaintiffs Xavian Insurance Company and Xavian Holdings, Inc. (“Plaintiffs”) in this

matter. In support of this motion, the LPCH Attorneys and the NM Attorneys respectfully state

as follows:

       1.      The LPCH Attorneys and the NM Attorneys seek to terminate and withdraw from

their representation of Plaintiffs in this case, as allowed by Illinois Rule of Professional Conduct

1.16(b), Texas Rule of Professional Conduct 1.15, any applicable ABA Model Rule, and the

terms of their engagement agreements with Plaintiffs.




MOTION TO WITHDRAW AS COUNSEL                                                               PAGE 1
    Case: 1:18-cv-06222 Document #: 89 Filed: 01/13/20 Page 2 of 5 PageID #:607




       2.      This case is not currently set for trial. Magistrate Judge Kim recently stayed the

discovery-related deadlines pending this Court’s resolution of the motion to withdraw. See

Docket No. 88.

       3.      In notifying Plaintiffs of their decision to terminate the representation and to

withdraw, the law firms provided reasonable notice in order to allow Plaintiffs time to employ

new counsel. The law firms have also taken steps to the extent reasonably practicable to protect

Plaintiffs’ interests, including making necessary arrangements to transmit the case file to

Plaintiffs’ new counsel once they have been employed by Plaintiffs. Additional notice is being

provided to Plaintiffs through the Notification of Party Contact Information Form required by

Local Rule 83.17, which is attached as Exhibit A to this motion.

       4.      Lead counsel also has conferred about this motion with Plaintiffs, who seek to

impose conditions on withdrawal (such as requiring additional work on this case as a

precondition to withdrawal) that the LPCH Attorneys and the NM Attorneys view as inconsistent

with their right to withdraw. In order to allow sufficient time for Plaintiffs to identify new

counsel, however, the LPCH Attorneys and the NM Attorneys request that the Court continue the

abatement of case deadlines for at least 120 days to allow Plaintiffs to identify and retain

replacement counsel and for the orderly transition of the case to new counsel.

       5.      Lead counsel has conferred about this motion with Defendants, who have

represented that they do not oppose the withdrawal of the LPCH Attorneys and the NM

Attorneys. With respect to the proposed 120-day abatement, Defendants declined to agree or

oppose at this time based on not having information about the grounds for withdrawal or

knowledge of other factors that may influence the amount of time necessary to explore retention

of counsel.




MOTION TO WITHDRAW AS COUNSEL                                                            PAGE 2
    Case: 1:18-cv-06222 Document #: 89 Filed: 01/13/20 Page 3 of 5 PageID #:607




       6.      Because the motion is currently opposed by Plaintiffs, the LPCH Attorneys and

the NM Attorneys would like to provide the Court with sufficient information to support their

withdrawal as counsel on a confidential basis. The LPCH Attorneys and the NM Attorneys

therefore respectfully request that they be provided an opportunity to provide supporting

information to the Court on an in camera basis, with Plaintiffs also having the right to share any

information they might wish to share on an in camera basis.

       For the reasons stated here, the LPCH Attorneys and NM Attorneys respectfully request

that the Court grant this motion to withdraw pursuant to Local Rule 83.17.




MOTION TO WITHDRAW AS COUNSEL                                                             PAGE 3
    Case: 1:18-cv-06222 Document #: 89 Filed: 01/13/20 Page 4 of 5 PageID #:607




Dated: January 13, 2020               Respectfully submitted,

                                      XAVIAN INSURANCE COMPANY AND
                                      XAVIAN HOLDINGS, INC.


                                      /s/ Christopher J. Akin
                                      Christopher J. Akin (admitted pro hac vice)
                                      Texas Bar No. 00793237
                                      cakin@lynnllp.com
                                      Kent D. Krabill (admitted pro hac vice)
                                      Texas Bar No. 24060115
                                      kkrabill@lynnllp.com
                                      John Volney (admitted pro hac vice)
                                      Texas Bar No. 24003118
                                      jvolney@lynnllp.com
                                      Michael Kalis (admitted pro hac vice)
                                      Texas Bar No. 24092606
                                      mkalis@lynnllp.com
                                      Paulette C. Miniter (admitted pro hac vice)
                                      Texas Bar No. 24102213
                                      pminiter@lynnllp.com
                                      LYNN PINKER COX & HURST, LLP
                                      2100 Ross Avenue, Suite 2700
                                      Dallas, Texas 75201
                                      (214) 981-3800 Telephone
                                      (214) 981-3839 Facsimile

                                      Stephen J. Siegel (ARDC #6209054)
                                      ssiegel@novackmacey.com
                                      Courtney D. Tedrowe (ARDC #6278584)
                                      cdt@novackmacey.com
                                      Elizabeth C. Wolicki (ARDC #6297990)
                                      ewolicki@novackmacey.com
                                      NOVACK AND MACEY LLP
                                      100 North Riverside Plaza, 15th Floor
                                      Chicago, Illinois 60606
                                      (312) 419-6900 Telephone
                                      (312) 419-6928 Facsimile




MOTION TO WITHDRAW AS COUNSEL                                                       PAGE 4
     Case: 1:18-cv-06222 Document #: 89 Filed: 01/13/20 Page 5 of 5 PageID #:607




                             CERTIFICATE OF CONFERENCE

        The undersigned does hereby certify that he has conferred with Defendants and with
Plaintiffs on the merits of the motion, and the Defendants and Plaintiff advised of their positions
on the motion as described in this motion.


                                                   /s/ Christopher J. Akin
                                                   Christopher J. Akin



                                CERTIFICATE OF SERVICE

      The undersigned does hereby certify that on January 13, 2020 this pleading was served
by email on all counsel of record.


                                                   /s/ Christopher J. Akin
                                                   Christopher J. Akin




4832-5676-5361, v. 1




MOTION TO WITHDRAW AS COUNSEL                                                              PAGE 5
